DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The references listed in the Information Disclosure Statement filed on 09/06/2019 have been considered by the examiner (see attached PTO-1449 forms).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation “that results in the best battery performance”. The term “best” renders the claims indefinite because the claim(s) include(s) elements not actually disclosed or clearly defined in the specification and it is a broad term, thereby rendering the scope of the claim(s) unascertainable. See MPEP § 2173.05.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 4, 13, 14 and 16 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Sudhan S et al. [US 2015/0244011 A1; hereinafter “Sudhan”].
Regarding claim 1, Sudhan teaches an electrochemical impedance spectroscopy analyzer ("EISA") system, comprising: 
an EISA network (fuel cell system), comprising: a charging module  (controller 412 - 0063); and a learned database (stored in memory – 0067), 
wherein the charging module is configured to: 
receive an EIS test waveform (test wave form injected) for an EIS test on a battery (fuel cell), a response waveform (output its waveform) for the EIS test (0063, 0065), and performance parameters (electrochemical parameters) (0066) of the (multi-channel EIS analyzer) communicatively connected to the EISA network; and 
store the EIS test waveform, the response waveform, and the performance parameters in the learned database as associated with the battery, wherein the learned database (stored in memory – 0067) is configured to 
analyze the EIS test waveform, the response waveform, and the performance parameters with historical EIS test waveforms, historical response waveforms, and historical performance parameters (known signatures, characteristics) associated with the battery to (via matching measurements to known signatures - 0067) 
determine EIS testing information for the battery that results in the best battery performance (determine current characteristics or state of the fuel cells – 0067) (also, used to adjust the operation of the fuel cell system – 0068).

Regarding claim 2, Sudhan teaches the charging module is further configured to: receive battery identifying information for the battery from a charger communicatively connected to the EISA network; retrieve information on the battery from the learned database associated with the battery identifying information; and send the information on the battery to the charger (0051, 0067, 0068).

Regarding claim 4, Sudhan teaches the charging module is further configured to: receive battery identifying information for the battery from the EIS system; retrieve the EIS testing information for the battery from the information on the battery stored on the learned database, wherein the EIS testing information includes parameters of an EIS (0051, 0067, 0068).

Regarding claim 13, Sudhan teaches a method for managing sharing of electrochemical impedance spectroscopy ("EIS") battery testing data, comprising: 
receiving an EIS test waveform (test wave form injected) for an EIS test on a battery (fuel cell), a response waveform (output its waveform) for the EIS test (0063, 0065), and performance parameters (electrochemical parameters) (0066) of the battery from an EIS system (multi-channel EIS analyzer); 
storing the EIS test waveform, the response waveform, and the performance parameters in a learned database as associated with the battery (stored in memory – 0067); 
analyzing the EIS test waveform, the response waveform, and the performance parameters with historical EIS test waveforms, historical response waveforms, and historical performance parameters (known signatures, characteristics) associated with the battery to (via matching measurements to known signatures - 0067)
determine EIS testing information for the battery (determine current characteristics or state of the fuel cells – 0067) (also, used to adjust the operation of the fuel cell system – 0068).

Regarding claim 14, Sudhan teaches receiving battery identifying information for the battery from a charger; retrieving information on the battery from the learned (0051, 0067, 0068).

Regarding claim 16, Sudhan teaches receiving battery identifying information for the battery from the EIS system; retrieving the EIS testing information for the battery from the information on the battery stored on the learned database, wherein the EIS testing information includes parameters of an EIS test waveform for the battery and EIS testing commands for the battery; and sending the EIS testing information for the battery to the EIS system (0051, 0067, 0068)..

Claims 6 and 7 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Tkachenko et al. [US 2017/0302088 A1; hereinafter “Tkachenko”].
Regarding claim 6, Tkachenko teaches an electrochemical impedance spectroscopy analyzer ("EISA") system, comprising: 
an electrochemical impedance spectroscopy ("EIS") system (measurement phases – 0033) electrically connectable to a battery (figure 1 – rechargeable battery connected via switches – 0018); and 
a charger (charge mode – 0030, 0031) communicatively connected to the EIS system and electrically connectable to the battery (figure 1 – rechargeable battery connected via switches – 0018), and comprising: 
a charger control module (controller 102 – 0023, 0030, 0031); and a charger database (communication links to battery management system - 0025); wherein the charger control module is configured to: 
(in response to change in operating conditions – 0031); determine whether the battery needs charging (adapt charging of battery based on the EIS measurements – 0037); and 
send an EIS test request to the EIS system in response to determining that the battery needs charging (report the results from the analysis – 0037).

Regarding claim 7, Tkachenko teaches the charger control module is further configured to: receive a response from the EIS system indicating whether charging the battery is recommended; 
determine whether the response indicates that charging the battery is recommended in a charging recommendation (based on the assessed batter parameters … pulsed amplitude may be adjusted depending on SOC of the battery – 0054); 
extract data for charging the battery associated with the charging recommendation from the charger database in response to determining that the response indicates that charging the battery is recommended (reduce the charging current … allow charging to continue  – 0056); and 
send a command to charge the battery to the control module, wherein the command includes the data extracted from the charger database for charging the battery (operate switch to generate a pulsed charging current – 0052).

Allowable Subject Matter
Claims 3, 5, 8-12, 15, 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Christensen et al. (US Patent Application Publication 2017/0219660 A1) discloses electrochemical impedance spectroscopy techniques for managing battery systems;
Bertness (US Patent Number 8,958,998 B2) discloses an electronic battery tester for testing a storage battery includes test circuitry configured to provide a battery test output related to a condition of the battery;
BALLANTINE et al. (US Patent Application Publication 2015/0228990 A1) discloses systems and methods for enabling electrochemical impedance spectroscopy ("EIS") to be performed on electrochemical devices, such as fuel cell stack segments;
Eilertsen (US Patent Application Publication 2014/0114592 A1) discloses monitoring of operational performance characteristics of electrochemical capacitors using electrochemical impedance measurement.

RICKY GO whose telephone number is (571)270-3340.  The examiner can normally be reached on Monday through Friday from 9:00 a.m. to 5:30 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M. Vazquez can be reached on (571) 272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RICKY GO/
Primary Examiner, Art Unit 2862